THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST AMENDMENT TO
GUARANTY AND SECURITY AGREEMENT



THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND FIRST
AMENDMENT TO GUARANTY AND SECURITY AGREEMENT dated as of June 21, 2013 (this
"Amendment") is by and among STEINER U.S. HOLDINGS, INC., a Florida corporation
(the "Borrower"), the several banks and other financial institutions and lenders
signatory hereto (each a "Lender" and collectively, the "Lenders") and SUNTRUST
BANK, as administrative agent for the Lenders (in such capacity, together with
its successors in such capacity, the "Administrative Agent").

W I T N E S S E T H

:



WHEREAS

, the Borrower, the Lenders and the Administrative Agent, are parties to that
certain Amended and Restated Credit Agreement dated as of November 1, 2011 (as
amended prior to the date hereof and as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the "Credit
Agreement");



WHEREAS

, the Borrower has requested that the Lenders and the Administrative Agent amend
certain provisions of the Credit Agreement and the Guaranty and Security
Agreement on the terms and conditions set forth herein; and



WHEREAS

, the Lenders and the Administrative Agent are willing to amend the Credit
Agreement on the terms and conditions set forth herein.



NOW, THEREFORE

, for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties, the parties hereto agree as follows:



Section 1. Definitions. Except as otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Specific Amendments to Credit Agreement.

Section 1.1 of the Credit Agreement, Definitions, is hereby amended (i) by
amending and restating the definition of "Maturity Date", "Obligations" and
"Revolving Commitment Termination Date" in their entirety as follows:

"Maturity Date" shall mean, with respect to the Term Loans, the earlier of (a)
June 21, 2018 or (b) the date on which the principal amount of all outstanding
Term Loans has been declared or automatically has become due and payable
(whether by acceleration or otherwise).

"Obligations" shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement or any other Loan
Document or otherwise with respect to any Loan or Letter of Credit, including
without limitation, all principal, interest (including any interest accruing
after the filing of any petition in bankruptcy or the commencement of any
insolvency, reorganization or like proceeding relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Administrative Agent, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder; (b) all
Hedging Obligations owed by any Loan Party to any Lender or Affiliate of any
Lender or any Person that was a Lender when such Hedging Transaction was
consummated; and (c) all Treasury Management Obligations between any Loan Party
and any Lender or Affiliate of any Lender, together with all renewals,
extensions, modifications or refinancings of any of the foregoing; provided,
however, that with respect to any Guarantor and its obligations under the
Guaranty and Security Agreement, "Obligations" shall not include any Excluded
Swap Obligations.

"Revolving Commitment Termination Date" shall mean the earliest of (a) June 21,
2018; (b) the date on which the Revolving Commitments are terminated pursuant to
‎Section 2.9; and (c) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

and (ii) by inserting the following new definitions in proper alphabetical
order:

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor, or the grant by such Guarantor of the
security interest under the Loan Documents, becomes effective with respect to
such related Swap Obligation; provided, that, for the avoidance of doubt, in
determining whether any Guarantor is an "eligible contract participant" under
and as defined in the Commodity Exchange Act, the keepwell agreement set forth
in Section 27 of the Guaranty and Security Agreement shall be taken into
account. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligations that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

"Third Amendment Effective Date" shall mean June 21, 2013.

 

Subparagraph (c) of Section 2.9 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

"(c) The Borrower unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then unpaid principal amount of the Term Loan
of such Lender in installments payable on the dates set forth below, with each
such installment being equal to the product of the aggregate outstanding
principal amount of the Term Loan as of the Third Amendment Effective Date
multiplied by the percentage set forth opposite such date below (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement):

 

Installment Date

Installment Date Percentage

June 30, 2013

2.50%

September 30, 2013

2.50%

December 31, 2013

2.50%

March 31, 2014

2.50%

June 30, 2014

2.50%

September, 30, 2014

2.50%

December 31, 2014

2.50%

March 31, 2015

2.50%

June 30, 2015

2.50%

September, 30, 2015

2.50%

December 31, 2015

2.50%

March 31, 2016

2.50%

June 30, 2016

2.50%

September, 30, 2016

2.50%

December 31, 2016

2.50%

March 31, 2017

2.50%

June 30, 2017

2.50%

September, 30, 2017

2.50%

December 31, 2017

2.50%

March 31, 2018

2.50%



provided

, that, to the extent not previously paid, the aggregate unpaid principal
balance of the Term Loans shall be due and payable on the Maturity Date."





The first sentence of subparagraph (a) of Section 2.24, Increase of Commitments;
New Lenders, is hereby amended and restated in its entirety to read as follows:

"(a) So long as no Default or Event of Default shall then exist, the Borrower
may from time to time after the Delayed Draw Date, by written notice to the
Administrative Agent, elect to request (i) an increase to the existing Revolving
Commitments (any such increase, the "New Revolving Commitments") and/or (ii) the
establishment of one or more term loan commitments (the "New Term Loan
Commitments" and, collectively with any new Revolving Commitments, the "New
Commitments" and each, individually, a "New Commitment"), in any case, by an
amount not in excess of $75,000,000 in the aggregate."

Section 6.1 of the Credit Agreement, Leverage Ratio, is hereby amended and
restated in its entirety to read as follows:

"Section 6.1 Leverage Ratio. The Parent and its Subsidiaries, on a consolidated
basis, shall have as of the last day of each Fiscal Quarter and the twelve (12)
month period then ending, a Leverage Ratio of not greater than 2.00:1:00."

Section 6.2 of the Credit Agreement, Adjusted Leverage Ratio, is hereby amended
and restated in its entirety to read as follows:

"Section 6.2 Adjusted Leverage Ratio. The Parent and its Subsidiaries, on a
consolidated basis, shall have as of the last day of each Fiscal Quarter and the
twelve (12) month period then ending, an Adjusted Leverage Ratio of not greater
than 4.50:1:00."

Section 6.3 of the Credit Agreement, Capital Expenditures, is hereby amended and
restated in its entirety to read as follows:

"Section 6.3 Capital Expenditures. The Parent and its Subsidiaries will not make
Capital Expenditures in excess of (a) $15,000,000 for Fiscal Year 2011, (b)
$40,000,000 for Fiscal Year 2012 and (c) $50,000,000 during any Fiscal Year
thereafter; provided that Capital Expenditures made by acquired Subsidiaries
prior to the closing of the Acquisition or any Permitted Acquisition by the
Parent or any of its Subsidiaries shall not apply to such threshold amount."

The reference to "the Second Amendment Effective Date" in Section 7.5 of the
Credit Agreement, Restricted Payments, is hereby amended to read "the Third
Amendment Effective Date" and clause (c) thereof is hereby amended and restated
in its entirety to read as follows:

"(c) after January 1, 2013, repurchases and redemptions of the Parent's and its
Subsidiaries' Capital Stock and cash dividends payable by the Parent on its
Capital Stock; provided, that (x) the aggregate amount of such Restricted
Payments in the form of Capital Stock repurchases made by the Parent and/or its
Subsidiaries and cash dividends payable by the Parent on its Capital Stock does
not exceed $35,000,000 for any Fiscal Year, and (y) the Parent and its
Subsidiaries are in pro forma compliance (after giving effect to such Restricted
Payments) with the financial covenants set forth in ARTICLE VI;"

Section 8.2 of the Credit Agreement, Application of Proceeds from Collateral, is
hereby amended to add the following paragraph at the end of such Section:

"Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Treasury Management Obligations and
Hedging Obligations shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
Lender or its Affiliate who is the counterparty in respect of such Treasury
Management Obligations or Hedging Obligations, as the case may be. Each Lender
or Affiliate of a Lender who is the counterparty in respect of such Treasury
Management Obligations or Hedging Obligations, as the case may be, that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article IX hereof for itself as if
such Person were a "Lender" party to this Agreement."

Schedule I

,
Applicable Margin and Applicable Percentage
, is hereby and amended and restated in its entirety by
Schedule I
attached hereto.



Section 3. Specific Amendments to Guaranty and Security Agreement.

(a) Section 1(a) of the Guaranty and Security Agreement, Defined Terms, is
hereby amended by adding the following at the end of penultimate sentence in the
definition of "Secured Obligations":

"; provided, that "Secured Obligations" shall not include any Excluded Swap
Obligations".

(b) Section 1(a) of the Guaranty and Security Agreement, Defined Terms, is
hereby further amended by inserting the following new definition in proper
alphabetical order:

"Qualified ECP Guarantor" means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an "eligible
contract participant" under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an "eligible
contract participant" at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

(c) The Guaranty and Security Agreement is hereby further amended by inserting
the following new Section 27 thereto:

"SECTION 27. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 16. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each other Loan Party for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act."

Section 4. Representations and Warranties. The Borrower hereby represents and
warrants as follows:

(a) at the time of and immediately after giving effect to this Amendment, all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment, in each case before and after giving effect thereto, except to
the extent made as of a specific date (in which case such representations and
warranties shall be true and correct in all material respects as of such date);
provided that, to the extent that any of the representations and warranties of a
Loan Party set forth in the Loan Documents is already qualified by materiality
or "Material Adverse Effect", then the qualifier "in all material respects" in
this clause (a) shall not apply;

(b) the execution, delivery and performance by each Loan Party of this
Amendment, and the performance by the Borrower of the Credit Agreement, as
amended by this Amendment, are within the Borrower's and such Loan Party's
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action and (i)
do not require any consent or approval of, registration or filing with, or any
action by, any Governmental Authority or any other Person, except those as have
been obtained or made and are in full force and effect; (ii) will not violate
any Requirements of Law applicable to the Parent or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority; (iii) will not
violate or result in a default under any indenture, Material Contract or other
material instrument binding on the Parent or any of its Subsidiaries or any of
its assets or give rise to a right thereunder to require any payment to be made
by the Parent or any of its Subsidiaries; and (iv) will not result in the
creation or imposition of any Lien on any asset of the Parent or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents;

(c) this Amendment has been duly executed and delivered by each of the Loan
Parties, and constitutes the valid and binding obligations of such Loan Party,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity;

(d) the execution, delivery, performance and effectiveness of this Amendment
will not: (i) impair the validity, effectiveness or priority of the Liens
granted pursuant to any Loan Document, and such Liens continue unimpaired with
the same priority to secure repayment of all of the applicable Obligations,
whether heretofore or hereafter incurred, and (ii) require that any new filings
be made or other action taken to perfect or to maintain the perfection of such
Liens; and

(e) each Subsidiary that is required to be a Subsidiary Loan Party pursuant to
the terms of the Credit Agreement is listed on the signature pages hereto.

Section 5. Conditions Precedent. This Amendment shall be effective as of the
Third Amendment Effective Date upon the satisfaction of each the following
conditions precedent in a manner acceptable to the Administrative Agent:

(a) the Administrative Agent shall have received this Amendment, duly executed
and delivered by the Parent, the Borrower, the Subsidiary Loan Parties, the
Lenders and the Administrative Agent;

(b) the Administrative Agent shall have received that certain engagement and fee
letter, dated May 13, 2013, executed by SunTrust Robinson Humphrey, Inc. and
accepted by the Borrower (the "Third Amendment Letter");

(c) a certificate of the Secretary or Assistant Secretary of each Loan Party in
substantially the form of Exhibit 3.1(b)(v) to the Credit Agreement, attaching
and certifying copies of its bylaws and of the resolutions of its board of
directors, or partnership agreement or limited liability company agreement, or
comparable organizational documents (or to the extent the foregoing
organizational documents (other than the foregoing resolutions) have not been
amended or otherwise modified since delivery of the same on or before the
Closing Date, certifying that such organizational documents (other than the
foregoing resolutions) have not been amended or otherwise modified since the
Closing Date) and authorizations, authorizing the execution, delivery and
performance of this Amendment and certifying the name, title and true signature
of each officer of such Loan Party executing the Loan Documents to which it is a
party;

(d) certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party (or, to the extent the foregoing
organizational documents have not been amended or otherwise modified since
delivery of the same on or before the Closing Date, a certificate signed by a
Responsible Officer, certifying that such organizational documents have not been
amended or otherwise modified since the Closing Date), together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation, except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect;

(e) a certificate in substantially the form of Exhibit 3.1(b)(vii) to the Credit
Agreement, dated the Third Amendment Effective Date and signed by a Responsible
Officer, certifying that, upon the effectiveness of this Amendment (x) no
Default or Event of Default exists and (y) all representations and warranties of
each Loan Party set forth in the Loan Documents are true and correct in all
material respects on and as of the date of this Amendment, in each case before
and after giving effect thereto, except to the extent made as of a specific date
(in which case such representations and warranties shall be true and correct in
all material respects as of such date); provided that, to the extent that any of
the representations and warranties of a Loan Party set forth in the Loan
Documents is already qualified by materiality or "Material Adverse Effect", then
the qualifier "in all material respects" in this clause (e) shall not apply;

(f) UCC, tax lien and judgment search results with respect to the Loan Parties
from all appropriate jurisdictions and filing offices;

(g) a favorable written opinion of Akerman Senterfitt, counsel to the Loan
Parties, together with local counsel opinions to the extent not covered by the
opinion of Akerman Senterfitt, addressed to the Administrative Agent and each of
the Lenders, and covering such matters relating to the Loan Parties, this
Amendment, the Loan Documents and the transactions contemplated hereby as the
Administrative Agent or the Lenders shall reasonably request;

(h) the Administrative Agent shall have received all documentation and other
information required by regulatory authorities under applicable "know your
customer" and anti-money laundering rules and regulations, including without
limitation the Patriot Act, that has been reasonably requested by the Lenders;

(i) confirmation that no litigation, investigation or proceeding of or before
any arbitrators or Governmental Authorities is pending against or, to the
knowledge of the Borrower, threatened against the Parent or any of its
Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

(j) evidence satisfactory to the Administrative Agent that the Liens granted
pursuant to the Security Documents will be (or will continue to be) first
priority perfected Liens on the Collateral (subject only to the Liens permitted
by Section 7.2 of the Credit Agreement);

(k) the Administrative Agent shall have received payment of all fees, expenses
and other amounts due and payable on or prior to the Third Amendment Effective
Date, including (i) reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to the
Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder and (ii) all amounts payable under the Third Amendment Letter; and

(l) the Administrative Agent shall have received such other information,
documents, instruments or approvals as the Administrative Agent or its counsel
may reasonably request.

Section 6. Reference to and Effect on the Loan Documents.

(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to "this Agreement", "hereunder", "hereof" or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to "the Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement, shall in each case mean
and be a reference to the Credit Agreement as amended hereby. Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Guaranty and Security Agreement to "this Agreement", "hereunder", "hereof"
or words of like import referring to the Guaranty and Security Agreement, and
each reference in the other Loan Documents to "the Guaranty and Security
Agreement", "thereunder", "thereof" or words of like import referring to the
Guaranty and Security Agreement, shall in each case mean and be a reference to
the Guaranty and Security Agreement as amended hereby.

(b) Except as specifically amended above, the Credit Agreement and all other
Loan Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed. No Loan Party has any knowledge
of any challenge to the Administrative Agent's or any Lender's claims arising
under the Loan Documents or the effectiveness of the Loan Documents.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or any Lender under the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents.

(d) Nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Credit Agreement or any
of the other Loan Documents, or constitute a course of conduct or dealing among
the parties. The Administrative Agent and the Lenders reserve all rights,
privileges and remedies under the Loan Documents and require strict compliance
with the terms of the Credit Agreement and the other Loan Documents.

(e) Nothing in this Amendment is intended, or shall be construed, to constitute
a novation or an accord and satisfaction of any of the Obligations or to modify,
affect or impair the perfection, priority or continuation of the security
interests in, security titles to or other Liens on any collateral (including the
Collateral) securing the Obligations.

Section 7. Release. In consideration of the amendments contained herein, each of
the Loan Parties hereby waives and releases the Lenders, the Administrative
Agent, the Swing Line Lender and the Issuing Bank from any and all claims and
defenses, known or unknown, existing on the date hereof with respect to the
Credit Agreement and the other Loan Documents and the transactions contemplated
thereby.

Section 8. Further Assurances. The Borrower agrees to take all further actions
and execute such other documents and instruments as the Administrative Agent may
from time to time reasonably request to carry out the transactions contemplated
by this Amendment, the Loan Documents and all other agreements executed and
delivered in connection herewith.

Section 9. Costs and Expenses. The Borrower agrees to pay on demand all
reasonable, out-of-pocket costs and expenses in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including, without limitation, the reasonable fees,
charges and disbursements of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

Section 10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws (without giving effect to the conflict of law
principles thereof) of the State of New York.

Section 11. Loan Document. This Amendment shall be deemed to be a Loan Document
for all purposes.

Section 12. Affirmation of Guaranty. By executing this Amendment, each of the
Parent and the Subsidiary Loan Parties hereby acknowledges, consents and agrees
that all of its obligations and liabilities under the Guaranty and Security
Agreement remain in full force and effect, and that the execution and delivery
of this Amendment and any and all documents executed in connection herewith,
except as otherwise expressly provided herein, shall not alter, amend, reduce or
modify its obligations and liability under the Guaranty and Security Agreement
or any of the other Loan Documents to which it is a party.

Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument. Delivery of an executed
counterpart to this Amendment by facsimile or other electronic method of
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 14. Authority of Administrative Agent. Each Lender authorizes the
Administrative Agent to accept delivery of this Amendment and any of the other
Loan Documents on such Lender's behalf.

[Signature Pages Follow]



 

IN WITNESS WHEREOF

, the parties hereto have caused this Third Amendment to Amended and Restated
Credit Agreement and First Amendment to Guaranty and Security Agreement to be
duly executed as of the date first above written.



 

BORROWER:

STEINER U.S. HOLDINGS, INC.



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

 

PARENT:

STEINER LEISURE LIMITED

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

SUBSIDIARY LOAN

PARTIES:

STEINER TRANSOCEAN LIMITED

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

MANDARA SPA (CRUISE II), L.L.C.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer

 

MANDARA SPA (BAHAMAS) LTD.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

STEINER SPA LIMITED

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

MANDARA SPA LLC

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

COSMETICS LIMITED

By:/s/ Youlanda Deveaux

Name: Youlanda Deveaux

Title: Vice President

 

 

STEINER SPA ASIA LIMITED

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer



 

STEINER EDUCATION GROUP, INC.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

MID-ATLANTIC MASSAGE THERAPY, INC.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer



 

FCNH, INC.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Chief Operating Officer and

Chief Financial Officer



 

 

STEINER BEAUTY PRODUCTS, INC.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

STEINER MANAGEMENT SERVICES, LLC

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and

Chief Financial Officer



 

ELEMIS LIMITED

By:/s/ Leonard Fluxman

Name: Leonard Fluxman

Title: Managing Director



 

STEINER TRAINING LIMITED

By:/s/ Leonard Fluxman

Name: Leonard Fluxman

Title: Managing Director

 

 

 

BLISS WORLD HOLDINGS, INC.

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

 

BLISS WORLD LLC

By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Executive Vice President and

Chief Financial Officer

 

 

IDEAL IMAGE DEVELOPMENT, INC.



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF NEVADA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer

 

IDEAL IMAGE OF IDAHO, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF UTAH, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE DEVELOPMENT CORPORATION



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF TENNESSEE, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF OKLAHOMA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF WISCONSIN, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF TEXAS, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

I.I. COSMETIC INSTITUTE, INC.



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF FLORIDA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL OF NORTH CAROLINA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF GEORGIA (JV2), LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



IDEAL IMAGE OF ARIZONA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF MISSOURI, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF MARYLAND, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF NEW MEXICO, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF INDIANA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF MINNESOTA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF OREGON, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF WASHINGTON, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF VIRGINIA, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL IMAGE OF KENTUCKY, LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL VENTURES, INC.



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

IDEAL VENTURES OF ARIZONA, INC.



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer



 

SEG CORT LLC



By:/s/ Stephen Lazarus

Name: Stephen Lazarus

Title: Senior Vice President and
Chief Financial Officer

ADMINISTRATIVE AGENT AND

LENDERS:

SUNTRUST BANK

, as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender



By:/s/ Eduardo M. Balcazar

Name: Eduardo M. Balcazar

Title: Senior Vice President



 

BANK OF AMERICA, N.A.

, as a Lender



By: /s/ David Gutierrez

Name: David Gutierrez

Title: Senior Vice President



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

, as a Lender



By:/s/ Gregory Roll

Name: Gregory Roll

Title: Sr. Vice President

 

REGIONS BANK,

as a Lender



By:/s/ Stephen Hanas

Name: Stephen Hanas

Title: Senior Vice President



 

 

CITY NATIONAL BANK OF FLORIDA

, as a Lender



By: /s/ John Costa

Name: John Costa

Title:

 

 

JPMORGAN CHASE BANK, N.A.

, as a Lender



By:/s/ Antoe Focke

Name: Antoe Focke

Title: Sr. Underwriter

 

[End of Signatures]

Schedule I

APPLICABLE MARGIN AND APPLICABLE PERCENTAGE



Pricing Level



Leverage Ratio

Applicable Margin for LIBOR Loans

Applicable Margin for Base Rate Loans



Commitment Fee

I

Greater than or equal to 1.50:1.00



2.00% per annum



1.00% per annum

0.30% per annum

II

Greater than or equal to 1.00:1.00, but less than 1.50:1.00



1.75% per annum



0.75% per annum

0.30% per annum

III

Greater than or equal to 0.50:1.00, but less than 1.00:1.00



1.50% per annum



0.50% per annum

0.25% per annum

IV

Less than 0.50:1.00



1.25% per annum



0.25% per annum

0.20% per annum



 